Exhibit 10.1

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 



EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”) is dated as of September 4,
2019 (the “Agreement Date”) and is entered into by and between Copernicus
Therapeutics, Inc., a Delaware corporation (“Copernicus” or “Licensor”), and
Wize Pharma, Inc., a Delaware corporation (“Wize” or “Licensee”).

BACKGROUND

A.       Copernicus is a clinical-stage biopharmaceutical company with a
specific focus on utilizing gene therapy to treat diseases with high-unmet need.

B.       Wize is a clinical-stage biopharmaceutical company, which focuses on
the treatment of ophthalmic disorders.

C.       Wize desires to obtain, and Copernicus desires to grant, an exclusive
license to certain intellectual property rights of Copernicus in order to
develop, commercialize, manufacture, market and sell products within the Field
(as defined below), as described in, and subject to the terms and conditions of,
this Agreement.

D.        Wize desires to obtain, and Copernicus desires to provide, certain
development and manufacturing services in connection with the license granted
hereunder, as described in, and subject to the terms and conditions of, this
Agreement.

NOW THEREFORE, in consideration of the premises, and the receipt of good and
valuable consideration the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.         BINDING AGREEMENT; CLOSING.

            1.1.            Binding Agreement. Following the Agreement Date and
before the Closing, the parties shall (i) use Commercially Reasonable Efforts to
negotiate and enter into a mutually acceptable Development Agreement and (ii)
discuss in good faith entering into a mutually acceptable manufacturing
agreement and may enter into one or more other ancillary agreements (together,
the “Subsequent Agreements”) incorporating terms consistent in all material
respects with the terms set forth in this Agreement (for the sake of clarity, in
the case of the Development Agreement, including the terms set forth in Exhibits
C and F hereto), other customary terms and such other terms as Copernicus and
Wize may mutually agree. Unless and until any such Subsequent Agreements are
mutually executed and become effective, the parties agree to be bound by all of
the terms and conditions of this Agreement. If Subsequent Agreements are not
mutually executed by the earlier of (i) the Closing and (ii) 90 days after the
Agreement Date, then this Agreement, together with such other agreements as the
parties mutually execute and deliver, shall be the definitive agreement.

            1.2.            Initial Payment; Closing. Within two (2) Business
Days after the date that this Agreement is executed and delivered by the
parties, Wize shall pay and transfer to Copernicus an initial upfront payment
equal to $[***]. Unless this Agreement shall have been terminated in accordance
with Section 12.2 hereof, the grant of the license under Section 3 below and
Wize’s obligations to make payments therefor (the “Closing”) will occur not
later than on the first (1st) Business Day following the date on which each of
the following conditions set forth in Section 1.2.1 and 1.2.2 is satisfied or,
to the extent permitted by law, waived by the party entitled to waive such
condition (except for any conditions that by their nature can only be satisfied
on the Closing Date, but subject to the satisfaction of such conditions or
waiver by the party entitled to waive such conditions), or at such other time or
means as the parties hereto shall mutually agree. The date on which the Closing
occurs is referred to herein as the “Closing Date”.



1 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



1.2.1.      The obligations of Copernicus to consummate the Closing shall be
subject to the satisfaction or waiver prior to, or at, the Closing Date of each
of the following conditions, any of which may be waived in writing exclusively
by Copernicus:

(a)               Wize shall have transferred to Copernicus $[***] (the “Closing
Fee”);

(b)               The representations and warranties of Wize set forth herein
shall be true and correct in all material respects, in each case, on and as of
the Closing Date with the same force and effect as if made on and as of such
date (except for those representations and warranties that address matters only
as of a particular date, which representations and warranties shall have been
true and correct in accordance with the applicable standard set forth above as
of such particular date); and 

(c)               Wize has been and is in compliance in all material respects
with, and has not materially breached, the provisions of this Agreement.

1.2.2.      The obligations of Wize to consummate the Closing shall be subject
to the satisfaction or waiver prior to, or at, the Closing Date of each of the
following conditions, any of which may be waived in writing exclusively by Wize:

(a)               Wize shall have completed its due diligence investigation of
Copernicus, including the Copernicus Intellectual Property Rights, and shall, in
its sole discretion, be satisfied with the results of such due diligence
investigation;

(b)               The representations and warranties of Copernicus set forth
herein shall be true and correct in all material respects, in each case, on and
as of the Closing Date with the same force and effect as if made on and as of
such date (except for those representations and warranties that address matters
only as of a particular date, which representations and warranties shall have
been true and correct in accordance with the applicable standard set forth above
as of such particular date); and 

(c)               Copernicus has been and is in compliance in all material
respects with, and has not materially breached, the provisions of this
Agreement.

2.         DEFINITIONS. For purposes of this Agreement, the following terms
shall have the following meanings:



2 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



            “Affiliate” with respect to any person means any Person that
controls, is controlled by, or is under common control with such Person. The
term “control” means possession, direct or indirect, of the powers to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of voting securities, by contract or otherwise. A Person shall be
regarded as in control of another corporation or non-corporate business entity
if it owns or directly or indirectly controls more than fifty percent (50%) of
the voting equity securities of the other corporation or entity.

            “Business Day” means any day except Friday, Saturday, Sunday, or any
other day which is a legal holiday in the United States or Israel.

            “Change of Control” means, with respect to a specified party, (i) a
merger or consolidation or other similar transaction to which the party entered
where the shareholders of such party immediately prior to such transaction hold,
following the transaction, less than fifty percent (50%) of the voting
securities of the surviving entity; or (ii) the sale, exchange, or transfer of
all or substantially all of the assets of such party (on a consolidated basis)
after which the shareholders of the party immediately prior to such transaction
hold less than fifty percent (50%) of the voting securities of the corporation
or other business entity to which the assets were transferred. Notwithstanding
the foregoing, the term Change of Control shall not include (i) any transaction
or series of related transactions that are part of an internal voluntary
reorganization and/or restructuring of the party that does not involve the
acquisition of control by a third party, or (ii) a transaction involving the
sale of securities of a party primarily for purposes of financing.

            “Commercially Reasonable Efforts” means, with respect to the efforts
to be expended by a Party with respect to any objective under this Agreement,
reasonable, diligent, good-faith efforts to accomplish such objective as such
Party would normally use to accomplish a similar objective under similar
circumstances exercising reasonable business judgment, it being understood and
agreed that, with respect to the development, manufacture, and commercialization
of a Product, such efforts shall be substantially equivalent to those efforts
and resources (including financial resources) commonly used by such Party for a
product owned by it or to which it has rights, which product is at a similar
stage in its product life and is of similar market potential as the Product.

           “Confidential Information” means, with respect to a party hereto
(including its Affiliates, the “Disclosing Party”), all proprietary and
sensitive information, including all tangible and intangible embodiments
thereof, which is or was disclosed by or on behalf of such Disclosing Party to
the other Party (“Recipient”) in connection with this
Agreement.  Notwithstanding the foregoing, Confidential Information shall not
include information which: (a) has been publicly known prior to disclosure of
such information by Disclosing Party to Recipient, (b) has become publicly
known, without fault on the part of Recipient, subsequent to disclosure of such
information by Disclosing Party to Recipient, (c) has been received by Recipient
at any time from a source, other than Disclosing Party, rightfully having
possession of and the right to disclose such information without restriction,
(d) is otherwise known by Recipient prior to disclosure of such information by
Disclosing Party to Recipient or (e) has been independently developed by
employees or agents of Recipient without access to or use of such information
disclosed by Disclosing Party to Recipient.



3 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



“Copernicus Intellectual Property Rights” means any and all Licensed Patents and
all other Intellectual Property owned by Copernicus, including all Intellectual
Property rights that Copernicus may develop, create or own after the Agreement
Date.

“FDA” means the U.S. Food and Drug Administration or any successor agency
thereto.

“FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act, as amended, and
the rules and regulations promulgated thereunder.

“Field” means the ophthalmic indication of Choroideremia for the treatment of
human and animals.

“Intellectual Property” means all patents, patent applications, and the foreign
equivalents thereof, registered and unregistered copyrights, registered and
unregistered trademarks, trade names, service marks or service names, know-how,
trade secrets and any other intellectual property rights in any jurisdiction
throughout the world, whether registered or not.

“Knowledge” with respect to a party, means the actual knowledge of any officer
or director of such party, in each case, as such knowledge would be imputed to
such persons upon good faith inquiry of the relevant matter.

“Licensed Patents” shall mean any patents and patent applications (including
certificates of invention and applications for certificates of invention) and
all divisions, continuations, continuations-in-part, reissues, renewals,
reexaminations, extensions, supplementary protection certificates, provisional
applications, and the like of any such patents and patent applications, and any
foreign equivalents thereof, owned (or purported to be owned) by Copernicus as
of the date of this Agreement, or as may become owned (or purported to be owned)
by Copernicus after the Agreement Date, in each case, relating to the Field. The
currently existing United States and foreign patents and patent applications
containing claims within the Licensed Patents are listed in Exhibit A hereto.

“Licensed Patent Specific to the Field” shall mean a Licensed Patent that is
specific solely to the Field, relates only to the Field, and does not relate to
or cover other inventions, products or intellectual property outside of the
Field

“Person” means any individual, corporation, partnership, limited liability
company, governmental entity, trust, business trust, association, joint stock
company, joint venture, sole proprietorship or unincorporated organization.

“Rare Pediatric Priority Review Voucher” or “PRV” means a priority review
voucher awarded by the FDA to the sponsor of a rare pediatric disease product
application pursuant to Section 529 of the FD&C Act, as amended, or an
equivalent voucher under a superseding law, which voucher entitles the holder
thereof to receive priority review from the FDA for any product of its choice.



4 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



“Product” or “Licensed Product” means any finished product, method, composition,
compound, prophylactic, therapeutic agent or component thereof, in each case
within the Field, the manufacture, use, offer for sale, or sale of which would,
but for the license or sublicense granted hereunder, infringe any Valid Claim of
any Licensed Patent. Licensed Product shall include a product manufactured in a
country in which such manufacture is covered by a Valid Claim and thereafter
exported to and sold in a country in which no Valid Claim exists.

“Net Sales” or “net sales” means the gross amount actually received by Licensee
or any of its Affiliates or Sublicensees from a Third Party for the sale to such
Third Party of Licensed Products less the sum of the following deductions and
offsets allowed, accrued, paid, or taken relating specifically to Licensed
Products: (a) discounts and rebates allowed in amounts customary in the trade;
(b) sales, tariff duties, and excise, use, and value-added taxes; (c) costs of
packing, insurance, delivery charges, outbound transportation prepaid or
allowed; and (d) amounts allowed or credited on returns. The amount of Net Sales
by an Affiliate or a Sublicensee shall be deemed to be the amount of Net Sales
by Licensee. However, sales of Licensed Products by Licensee to any Affiliate or
Sublicensee which is a reseller thereof shall be excluded, and only the
subsequent sale of such Licensed Products by Affiliates or Sublicensees to Third
Parties shall be deemed Net Sales hereunder.

For purposes of this definition, where a Product(s) is sold in combination with
other products, components or substances, “Net Sales” for purposes of royalty
payments on the combination product in a country, shall be calculated by
multiplying the net sales amount for the combined product in such country by
“A/(A+B),” where “A” is the price of the standalone Product sold separately in
such country and “B” is the price for the other included
products/components/substances in such combination product in such country. If
no such separate sales of the Licensed Product are made by Wize, its Affiliates
or (sub)licensees, Net Sales for royalty determination shall be calculated by
multiplying net sales of the combination by the fraction C/(C+D), where “C” is
the fully allocated cost of the Product in such country and “D” is the fully
allocated cost of such other products/components/substances in such country.

In addition, sales of Licensed Products between or among Wize, its Affiliates or
its Sublicensees shall be excluded from the computation of Net Sales, except in
those instances in which the purchaser is also the end-user of the Licensed
Product sold. Further, transfers of reasonable quantities of Licensed Product by
Wize, any of its Affiliates or of its Sublicensee to a Third Party that is not a
Sublicensee for use in the development of such Licensed Product (and not for
resale) and transfers of industry standard quantities of Licensed Product for
promotional purposes shall not be deemed a sale of such Licensed Product that
gives rise to Net Sales for purposes of this definition.

“SEC” means the U.S. Securities and Exchange Commission.

“Sublicensee” means a Person that is granted a sublicense, in whole or in part,
by Wize under this Agreement.

“Territory” means the world.



5 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



“Third Party” means a Person other than the parties to this Agreement or their
respective officers, directors, employees, agents, representatives,
shareholders, parents or subsidiary entities, or Affiliates.

“Valid Claim” means a claim of any pending patent application or any issued,
unexpired patent that has not been dedicated to the public, disclaimed,
abandoned or held invalid or unenforceable by a court or other body of competent
jurisdiction from which no further appeal can be taken, and that has not been
explicitly disclaimed, or admitted in writing to be invalid or unenforceable or
of a scope not covering a particular product or service through reissue,
disclaimer or otherwise. The term Valid Claim shall also include the claims of a
pending patent application within the Licensed Patents for a period of seven (7)
years from the actual filing date of that patent application.

“Voucher Payment” means the consideration (including the fair market value of
any non-cash consideration) actually received by Wize or any of its Affiliates
from a Third Party in consideration for the sale thereto of a PRV awarded to
Wize or to any of its Affiliates for the Licensed Products, if any.

3.             LICENSE.

3.1.            Grant. Subject to, and effective as of, the Closing, on the
terms and subject to the conditions set forth in this Agreement, Copernicus
hereby grants to Wize an exclusive license (even as to Copernicus and its
Affiliates) under the Copernicus Intellectual Property Rights to develop, make,
have made, use, sell, market, offer to sell, import, manufacture and otherwise
to commercialize the Products solely within the Field, anywhere in the
Territory, with a right of sublicense (subject to the terms of this Agreement).

3.2.            Retained Rights. No licenses or rights to any intellectual
property or to any patents other than those specified in this Agreement are
granted to Wize by Copernicus under this Agreement, and Copernicus shall retain
all rights regarding the Licensed Patents (including all rights outside of the
Field) that are not expressly licensed hereunder.

3.3.            Sublicensing. Subject to, and effective as of, the Closing,
Copernicus hereby grants to Wize the right to sublicense all and any of its
rights under the license granted hereunder. The granting of sublicenses will be
at Wize's sole and exclusive discretion and Wize will have the sole and
exclusive power to determine the identity of any sublicensee (subject to the
provisions of this paragraph below), the applicable licensee fees or royalty
rates that may be payable by the sublicensee to Wize (which in all events shall
not affect the amounts that Wize is obligated to pay to Copernicus under this
Agreement), if any, and other terms and conditions of the sublicense; provided
however that (a) Licensee shall provide Licensor a true, accurate, and complete
copy of each such sublicense (and each amendment thereto, if any) promptly
following its execution; (b) each sublicense shall (i) be subject to, and
consistent with, the applicable terms and conditions of this Agreement, (ii) not
conflict with the terms of this Agreement, and (iii) contain terms and
conditions reasonably sufficient to enable Licensee to comply with the terms of
this Agreement; and (c) such sublicensee is either (i) an entity listed on a
mutually agreed list of companies that will be attached as a schedule to this
Agreement; (ii) a company which is not a direct competitor of Copernicus in the
Field and which, at the time of the sublicense, has a market capitalization (or,
if not publicly traded company, its fair market valuation is) of at least
$[***]; or (iii) a party which has been approved by Copernicus in writing (not
to be unreasonably withheld). Unless otherwise agreed in writing by Copernicus,
Wize shall remain responsible for the performance of and compliance with the
terms of this Agreement by all Sublicensees.



6 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



3.4.            Payments.

  3.4.1.      In full consideration of the grant by Copernicus of the licenses
hereunder, Wize shall make the following payments to Copernicus:

  (a)               on the Closing Date, pay the Closing Fee;

 

  (b)               pay to Copernicus the royalties and sublicensee fees in
accordance with Exhibit B hereto; and

 

  (c)               pay to Copernicus the Voucher Fee, if any, in accordance
with Section 4.5 below.

  3.4.2.      Each and every payment to Copernicus pursuant to this Section
shall be independent, cumulative, non-refundable, and shall not be subject to
set-off or considered an advance or credit on any royalties or other obligation
received or owed.

  3.4.3.      In the event any tax is paid or required to be withheld on account
of any royalties or other payments payable to Licensee under this Agreement, the
corresponding amounts payable to Licensor shall be reduced by the amount of
taxes deducted and withheld, and Wize shall pay the amounts of such taxes to the
proper governmental authority in a timely manner and promptly transmit to
Licensee an official tax certificate or other evidence of such tax obligations
together with proof of payment from the relevant governmental authority of all
amounts deducted and withheld. Any such withholding taxes required under
applicable law to be paid or withheld shall be an expense of, and borne solely
by, Licensor.

4.            ADDITIONAL AGREEMENTS.

4.1.            Development. Subject to Closing, at Wize’s request, Copernicus
shall use Commercially Reasonable Efforts (taking into account the obligation of
Wize to make payments in accordance with this Agreement, including the schedules
hereto, or the Development Agreement that the parties may mutually enter into in
writing) to conduct the development of the Products in accordance with the key
milestones specified, and in consideration for the consideration set forth, in
Exhibits C and F hereto. To that end, following the Agreement Date, the parties
shall use Commercially Reasonable Efforts to negotiate and enter into a a more
comprehensive development agreement (the “Development Agreement”) incorporating
the material terms and conditions described in this Agreement (for the sake of
clarity, including the terms set forth in Exhibits C and F hereto), other
customary terms and such other terms as Copernicus and Wize may mutually agree.



7 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



4.2.            Manufacturing. Subject to Closing, at Wize’s request, Copernicus
shall manufacture the Products in accordance with the key terms specified, and
in consideration for the consideration set forth, in Exhibit D hereto (the
“Manufacturing Plan”). To that end, at Wize’s request, following the Closing and
in any event prior to the completion of Milestone 2 (as defined in Exhibit C),
the parties shall negotiate in good faith and seek to enter into a comprehensive
manufacturing agreement (the “Manufacturing Agreement”) incorporating the
material terms and conditions described in this Agreement (including Exhibit D),
other customary terms and such other terms as Copernicus and Wize may mutually
agree.

4.3.            Purchase Option. The parties will, promptly following the
Agreement Date, discuss in good faith the possible grant of a purchase option to
Wize (“Purchase Option”) relating to the acquisition of Copernicus or a
controlling stake therein by Wize through a potential merger, acquisition of
shares of Copernicus or other strategic agreement (the “Purchase Option
Agreement”).  Notwithstanding the foregoing, nothing in this Agreement shall
impose any legal obligation on either party to enter into the Purchase Option
Agreement or any other agreement relating to a Purchase Option, any Purchase
Option or Purchase Option Agreement shall be created after subsequent
negotiation and mutual execution of definitive agreements, and under no
circumstances shall it constitute a breach of this Agreement or any other
obligation of either party to the other party if the parties do not subsequently
enter into any Purchase Option or Purchase Option Agreement.

4.4.            Other Copernicus Activities. Nothing in this Section 4 or
elsewhere in this Agreement shall in any way limit or restrict the ability of
Copernicus to enter into agreements or arrangements with third parties regarding
Copernicus Intellectual Property Rights for any indication, field of use,
therapeutic area or product candidate outside of the “Field” as defined in this
Agreement as of the Agreement Date (without regard to any potential expansion of
the Field and the license rights hereunder).

4.5.            Voucher Payment Sharing.

   4.5.1.      Subject to Closing, Wize undertakes to use its good faith efforts
to seek a PRV for the Licensed Product (the “PPRV”) and Copernicus undertakes to
cooperate therewith to the extent reasonably requested by Wize.

   4.5.2.      Should Wize (i) sell the PPRV (if any is obtained), the parties
agree that Copernicus shall be entitled to [***]% of the Voucher Payment (the
“Voucher Fee”) received by Wize or its Affiliates or (ii) use the PPRV, then
Wize shall within [***] days thereafter pay to Copernicus an amount equal to
[***]% of the mean value of the last three such vouchers sold (based on
information reasonably available to the parties). It is hereby agreed that, if
the PPRV is not sold or used by Wize within [***] years following receipt of the
PPRV, then Copernicus shall thereafter be entitled to sell the PPRV and, if it
is successful in doing so, Copernicus shall be entitled to the same Voucher Fee
(i.e., Wize shall be entitled to the balance of the Voucher Payment).

   4.5.3.      No Voucher Payment shall be included in the Net Sales of the
Licensed Product for which royalties or sublicense fees are due under Section 3
hereof.



8 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



5.             REPRESENTATIONS AND WARRANTIES OF COPERNICUS. Except as disclosed
in Schedule 5 hereto, Copernicus represents and warrants to Wize as follows:

5.1.            Organization; Corporate Power. Copernicus (i) is a legal entity
duly organized and validly existing under the Laws of the State of Delaware and
(ii) has all requisite corporate power and authority to own, lease and operate
its properties and assets and to carry on its business as presently conducted.
Copernicus has the corporate power and authority to enter into this Agreement
and the other agreements contemplated hereunder and to perform its obligations
hereunder and therewunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and the other agreements
contemplated hereunder have been duly authorized by all requisite corporate
action on the part of Copernicus. This Agreement has been duly executed and
delivered by Copernicus and, assuming the due authorization, execution and
delivery by Wize, constitutes a legal, valid and binding obligation of
Copernicus, enforceable against it in accordance with its terms, except that
such enforceability (a) may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws of
general applicability affecting or relating to creditors’ rights generally, and
(b) is subject to general principles of equity (the “Bankruptcy and Equity
Exception”). 

5.2.            No Conflict. Copernicus has neither executed agreements nor
granted rights in conflict with the rights and licenses granted hereunder or
with the Purchase Option Agreement, if executed. The execution, delivery and
performance by Copernicus of this Agreement and the transactions contemplated
hereunder require no consent of, action by or in respect of, or filing with, any
Person.

5.3.            Intellectual Property.

   5.3.1.      Copernicus has not received any notice of any potential or
threatened claim of infringement of Third Party Intellectual Property. To its
knowledge (without conducting a third party patent search), there are no issued
or granted patents that would be infringed by the practice of any of the
Licensed Patents within the Field as permitted under the license rights granted
in this Agreement. To its knowledge, there are no court orders, judgments or
decrees to which Copernicus is a party or by which its assets are bound that
impair or restrict the use, validity or enforceability of any of the Licensed
Patents and no action, suit, inquiry, proceeding or investigation is currently
pending before any court, administrative agency or other governmental body in
which such use, validity or enforceability is being challenged or questioned in
any way, either directly or indirectly, by way of claim, counterclaim or
affirmative defense.

   5.3.2.      The patents and patent applications identified on Exhibit A
hereto are all the patents and patent applications owned by Copernicus that are
necessary or useful for Wize to make, use, offer to sell, sell, and import the
Licensed Products.

   5.3.3.      Copernicus is the sole and exclusive owner of the entire right,
title, and interest in and to the Licensed Patents.



9 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



  5.3.4.      To its knowledge (without conducting a third party patent search),
Copernicus has complied with all applicable laws in connection with the
prosecution of the Licensed Patents, including any disclosure requirements of
the United States Patent and Trademark Office and any foreign patent office, and
has timely paid all filing and renewal fees payable with respect thereto.

  5.3.5.      There is no settled, pending, or to its knowledge threatened
litigation, claim, or proceeding against Copernicus.

Investor Status. Copernicus has (and each time it is issued shares, shall have)
the knowledge and experience in financial and business matters such that
Copernicus is capable of evaluating the merits and risks of its investment in
the Wize common stock, acknowledges that the Wize common stock, if issuable
hereunder, will be “restricted securities”, and can afford to suffer complete
loss of its investment in the Wize common stock. Copernicus further acknowledges
that (i) it has been provided with, and understand, the reports filed by Wize
with the SEC and (ii) it had an adequate opportunity to ask questions of, and
receive answers from, Wize as well as Wize’s officers, employees, agents and
other representatives concerning Wize’s business, operations, financial
condition, assets, liabilities and all other matters relevant to its investment
in Wize’s securities.

5.4.            Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, COPERNICUS HEREBY DISCLAIMS ANY WARRANTIES, WHETHER EXPRESS OR
IMPLIED, OF ANY KIND, INCLUDING WITHOUT LIMITATION ANY WARRANTIES REGARDING ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, OR
NONINFRINGEMENT, WITH RESPECT TO THE LICENSED PATENTS, INCLUDING WITHOUT
LIMITATION ANY WARRANTY THAT THE LICENSED PATENTS OR ANY PRODUCT ARE OR WILL BE
SHOWN TO BE SAFE OR EFFECTIVE FOR ANY INDICATION, THAT ANY PRODUCT CAN BE
SUCCESSFULLY DEVELOPED BY USE OF THE LICENSED PATENTS.

5.5.            Liability Limitation. IN NO EVENT SHALL COPERNICUS BE LIABLE TO
WIZE OR ANY OF ITS AFFILIATES OR SUBLICENSEES FOR ANY SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION LOSS OF USE OR LOSS OF
PROFITS) ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT, INCLUDING ITS
PERFORMANCE OR ANY BREACH, DELAY OR DEFAULT. THIS LIMITATION SHALL APPLY WHETHER
A CLAIM ARISES IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE.

6.            REPRESENTATIONS AND WARRANTIES OF WIZE. Except (i) as disclosed in
Schedule 5 hereto or (ii) as disclosed in the reports filed by Wize with the
SEC, Wize represents and warrants to Copernicus as follows:

6.1.            Organization; Corporate Power. Wize (i) is a legal entity duly
organized and validly existing under the Laws of the State of Delaware and (ii)
has all requisite corporate power and authority to own, lease and operate its
properties and assets and to carry on its business as presently conducted. Wize
has the corporate power and authority to enter into this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Wize. This Agreement
has been duly executed and delivered by Wize and, assuming the due
authorization, execution and delivery by Copernicus, constitutes a legal, valid
and binding obligation of Wize, enforceable against it in accordance with its
terms, except that such enforceability is subject to the Bankruptcy and Equity
Exception. 



10 

 

 

[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



6.2.            Shares. Any shares of Wize common stock that are issued to
Copernicus pursuant to the transactions contemplated by this Agreement (the
“Securities”) have been duly and validly authorized by all required corporate
action on the part of Wize and, when issued pursuant to this Agreement, will be
validly issued, fully paid and non-assessable, and shall be free and clear of
all encumbrances and restrictions, except for restrictions on transfer set forth
herein or imposed by applicable securities laws. Certificates representing the
Securities shall be imprinted with a legend in substantially the following form:

"THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS."



6.3.            No Conflict. Wize has neither executed agreements nor granted
rights in conflict with its obligations hereunder. The execution, delivery and
performance by Wize of this Agreement and the offer and issuance of any
Securities to Copernicus hereunder require no consent of, action by or in
respect of, or filing with, any Person.

6.4.            Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, WIZE DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR
IMPLIED, OF ANY KIND, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO ANY PRODUCT THAT WIZE MAY DEVELOP OR SELL, THE VALUE
OR LIQUIDITY OF THE SECURITIES OR WIZE BUSINESS OR FINANCIAL POSITION.

6.5.            Limitation of Liability. IN NO EVENT SHALL WIZE BE LIABLE TO
COPERNICUS OR ANY OF ITS AFFILIATES OR SUBLICENSEES FOR ANY SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION LOSS OF USE OR LOSS OF
PROFITS) ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT, INCLUDING ITS
PERFORMANCE OR ANY BREACH, DELAY OR DEFAULT. THIS LIMITATION SHALL APPLY WHETHER
A CLAIM ARISES IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE.



11 

 

[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

7.             OTHER COVENANTS OF THE PARTIES.

7.1.            Commercially Reasonable Efforts. Subject to Copernicus’
compliance with the provisions of this Agreement and the Development Agreement
and taking into account the development milestones set forth herein, Wize agrees
as follows: (a) to use Commercially Reasonable Efforts to develop and
commercialize the Licensed Patent candidates within the Field, (b) if the
results of the Development Program so justify in Wize’s good faith business
judgment, to conduct clinical trials and seek regulatory approval for the
Products, and (c) to commercially market, sell and distribute one or more
Products, including without limitation through a commercialization partner.

7.2.            No Inconsistent Agreements. Copernicus agrees that it will not,
during the term of this Agreement, enter into any agreement that would conflict
with the rights granted to Wize under this Agreement.

7.3.            Due Diligence. Wize may conduct a due diligence examination of
Copernicus and its business, including financial, technological/IP and legal due
diligence, following execution of this Agreement and until the earlier of (i)
the Closing and (ii) termination of this Agreement in accordance with its terms.
To that end, Copernicus will give Wize and its respective attorneys, accountants
and other advisors access to any and all personnel, advisors, facilities, books,
records and other information that they may reasonably request.

7.4.            Rule 144. With a view to making available to Copernicus the
benefits of Rule 144 and any other rule or regulation of the SEC that may at any
time permit Copernicus to sell Securities of Wize (if such are issued to
Copernicus hereunder) to the public without registration, Wize shall:

    7.4.1.      make and keep available adequate current public information, as
those terms are understood and defined in Rule 144, at all times, including
timely filing of all periodic reports and other materials required to be filed
with the SEC; and

    7.4.2.      furnish to Copernicus, so long as Copernicus owns any
Securities, upon request (A) to the extent accurate, a written statement by Wize
that it has complied with the reporting requirements of Rule 144, (B) a copy of
the most recent annual or quarterly report of Wize and such other reports and
documents so filed by Wize, and (C) such other information as may be reasonably
requested in availing Copernicus of any rule or regulation of the SEC that
permits the selling of any such securities without registration.

7.5.            Financings. Copernicus shall, and shall cause its subsidiaries
and representatives to, use reasonable commercial efforts to provide all such
reasonable cooperation in connection with any financing to be raised by Wize as
may be reasonably requested by Wize, including (i) making members of senior
management and advisors of Copernicus reasonably available for customary due
diligence sessions, road shows and presentations, in each case upon reasonable
notice at times and locations to be agreed and to the extent necessary and
otherwise in a manner that does not unreasonably interfere with the conduct of
the business of Copernicus, and (ii) subject to customary confidentiality
arrangements, providing due diligence materials to the financing sources. Wize
shall reimburse Copernicus for any reasonable and documented out-of-pocket
expenses incurred by it and its representatives in performing their obligations
under this Section 7.5.



12 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



7.6.          Confidentiality; Public Announcements.



  7.6.1.      Recipient shall keep and hold Confidential Information of
Disclosing Party in confidence, and shall not use such Confidential Information
for any purpose, other than as may be reasonably necessary for the performance
of this Agreement, without Disclosing Party’s prior written consent.  Recipient
shall not disclose any such Confidential Information to any Person without
Disclosing Party’s prior written consent, except to its and its Affiliates’
employees, consultants and agents, as necessary for purposes of performing
Recipient’s duties hereunder, under the terms and conditions no less protective
of the Confidential Information than the terms and conditions of this Section
7.6.  The obligations of confidentiality under this Section shall last until the
earlier of (i) applicable Confidential Information is no longer secret and
confidential or (ii) two years following the termination of this Agreement.

  7.6.2.      Notwithstanding anything herein to the contrary, Recipient may
disclose Confidential Information of Disclosing Party to the extent necessary
to: (a) comply with applicable laws (which, in the case of Wize, includes
applicable securities laws and stock exchange regulations) or order of a
governmental agency or court of competent jurisdiction, (b) to disclose
information to any governmental agency for purposes of obtaining approval to
test or market a Product or (c) prosecute or defend litigation; provided that if
Recipient is required by law to make any such disclosure of Disclosing Party’s
Confidential Information, it will seek to give advance notice to Disclosing
Party of such disclosure requirement and will cooperate with such Disclosing
Party to secure a protective order or confidential treatment of the Confidential
Information required to be disclosed.  In addition, notwithstanding anything
herein to the contrary, Recipient may disclose Disclosing Party’s Confidential
Information to the extent such disclosure is reasonably necessary in the
following instances:  (i) in order for it to fulfill its obligations herein and
to conduct its ordinary course of business, to its subcontractors, vendors,
outside legal counsel, accountants and auditors under obligations of
confidentiality substantially similar in scope to the confidentiality
obligations herein; (ii) in connection with prosecuting and enforcing
intellectual property rights in connection with Recipient’s rights and
obligations pursuant to this Agreement; and (iii) in connection with exercising
its rights hereunder, to its Affiliates, potential and future bona fide
collaborators (including sublicensees, potential and permitted acquirers or
assignees and potential investment bankers, investors and lenders).

  7.6.3.      Each of the Parties agrees not to disclose to any Third Party the
terms and conditions of this Agreement without the prior approval of the other
Party, except to advisors (including financial advisors, attorneys and
accountants), potential and existing bona fide investors, financing sources,
merger or other business partners and acquirers, and others on a need to know
basis, in each case under circumstances that reasonably protect the
confidentiality thereof, or to the extent required by applicable law (which, in
the case of Wize, includes applicable securities laws and stock exchange
regulations). To the extent that Wize determines it is required to file a copy
this Agreement with the SEC or any stock exchange or governmental authority on
which securities issued by Wize are traded, Wize will be entitled to make such
filings, provided that it requests (if required by applicable SEC regulations)
confidential treatment of the trade secrets, confidential commercial and
financial information, commercial terms or sensitive technical terms contained
in this Agreement, and that in any event that it redacts such terms and
information from the Agreement if it determines that it required by law to file
the Agreement with the SEC, in each case, to the extent such confidential
treatment and redactions are reasonably available under applicable law. In the
event of such filing, Wize will provide Copernicus with a copy of this Agreement
marked to show provisions for which Wize intends to redact and (if required
under SEC regulations) seek confidential treatment and shall in good faith
consider requests of Copernicus regarding such confidential treatment that are
delivered promptly thereafter if and to the extent consistent with the legal
requirements; provided that Wize shall retain ultimate discretion to disclose
such information to the SEC or any stock exchange or other governmental agency
(as the case may be) as it reasonably determines, based on advice of legal
counsel, is required to be so disclosed.



13 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



8.             INTELLECTUAL PROPERTY INFRINGEMENT MATTERS.

8.1.           Infringement of Licensed Patents by Third Parties; Declaratory
Judgment Actions.

  8.1.1.      Notification. Each Party shall use its best efforts to promptly
notify the other Party in writing of any alleged, threatened or actual
infringement of the Licensed Patents of which it becomes aware (i) in the case
of Copernicus, in the Field or outside the Field if it may be relevant for the
Field and (ii) in the case of Wize, in the Field (in each case, the
“Infringement Notice”) and provide any information available to that Party
relating to such infringement.

  8.1.2.      Enforcement Against Infringement in the Field.

  (a)               First Right. If Copernicus becomes aware that any Licensed
Patent is infringed by a Third Party by activities relating to any Licensed
Product in the Field (in whole or in part) (“Competitive Infringement”),
Copernicus shall have the first right, but not the obligation, to initiate,
prosecute and control any action with respect to such Third-Party infringement,
by counsel of Copernicus’ choice (that is reasonably acceptable to Wize) and at
its own expense, to secure the cessation of the infringement and/or to bring
suit against the infringer.

  (b)               Back-Up Right. If Copernicus (i) does not choose to exercise
its first right to enforce the Licensed Patents against any given Competitive
Infringement within 135 days after first notice between the Parties with respect
to a particular infringer under subsection (a) or (ii) does choose the same but
fails to diligently pursue such enforcement, then Wize shall have the right, but
not the obligation, to initiate, prosecute and control any action with respect
to such Third-Party infringement, by counsel of Wize’s choice and at its own
expense, to secure the cessation of the infringement and/or to bring suit
against the infringer.

  8.1.3.      Cooperation. The Party that does not bring any such action or
proceeding as permitted under this Section agrees to be joined as a party
plaintiff at the prosecuting Party’s request and to give the prosecuting Party
reasonable assistance and authority to control, file and prosecute the suit as
necessary. In addition, the non-prosecuting Party’s affiliated inventor(s) on
the patent being enforced shall cooperate in the suit at the prosecuting Party’s
expense (on a reimbursement of expenses, purely pass-through basis). The
prosecuting Party shall reimburse (on a purely pass-through basis) all
reasonable expenses of such cooperation of such other Party.

  8.1.4.      Recoveries. Any damages or other monetary awards recovered in a
suit prosecuted by a Party or its Affiliate or sublicensee pursuant to this
Section against Third-Party infringement of the Licensed Patents with respect to
Competitive Infringement shall (i) be applied first to reimburse the costs and
expenses of the Parties in conducting such suit (including the internal costs
and expenses specifically attributable to such suit) on a pro rata basis and
(ii) any remaining amounts shall be retained by Wize (if it is the prosecuting
Party) or be transferred thereto (if Copernicus is the prosecuting Party); it
being agreed that such remaining amounts retained or transferred to Wize shall
constitute Net Sales for purposes of royalty payments hereunder, and that Wize
shall promptly pay to Copernicus or Copernicus shall retain (as the case may be)
the amount of royalties owed to Copernicus with respect to such Net Sales.



14 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



8.2.            Declaratory Judgment Actions. If a Third Party brings a
declaratory judgment or other action alleging non-infringement of, or contesting
the breadth of, or contesting the validity or enforceability of any Licensed
Patent Specific to the Field, then Copernicus shall have the first right (which
it shall exercise or not within 135 days after learning of the action) to defend
and control the defense of such suit, at its own expense. If Copernicus does not
exercise such right timely, then Wize shall have the right to defend and control
the defense of such action, at its own expense (except that such expenses may be
credited and offset against any amount payable to Copernicus hereunder).

8.3.            Enforcement Against Infringement outside the Field. If any
Licensed Patent is infringed by a Third Party by activities that do not
constitute Competitive Infringement (i.e., infringement with products that are
not Licensed Products or infringement that is not specific to the Field), then
Copernicus shall have the sole right to bring and control any such action by
counsel of its own choice and at its own expense, whereas Wize shall have the
right to participate in such action as an observer and be represented by counsel
of its own choice at its own expense. Copernicus shall not bring any such action
without first discussing the matter with Wize and considering Wize’s comments.

9.            PATENT PROSECUTION MATTERS.

9.1.            Control Over Patent Matters not Specific to the Field.
Copernicus will use commercially reasonable efforts to prosecute, obtain,
maintain and renew the patents and applications included in the Licensed Patents
that are not Licensed Patents Specific to the Field, all in Copernicus’ own
name. Copernicus shall bear all costs associated with such filing, prosecution
and maintenance. Copernicus shall keep Wize fully informed of (including by
providing to Wize advanced drafts of material planned correspondence and
material filings with patent offices worldwide and promptly delivering copies of
material office actions and the like received from such offices), and shall
confer with Wize and give Wize a reasonably opportunity to provide advance
comments and input regarding such prosecution and maintenance. Copernicus shall
consider Wize’s comments with respect to such proposed filings, to the extent
relevant to Licensed Products or their manufacture or use within the scope of
the license granted hereunder and shall also provide Wize with copies of
material substantive actions and communications received from such patent
authorities with respect to such Patents, reasonably promptly after receipt by
Copernicus.



15 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



If Copernicus elects to abandon, not to file or declines to pursue prosecution
of the patent application that is included in the Licensed Patents, or to
maintain any patents included in the Licensed Patents in any one or more
countries, then it shall give notice of such election to Wize reasonably
promptly, but in any event at least 60 days, before any filing or payment of
fees is required for such prosecution or maintenance. In such event, Wize may
(but is not obligated), with notice to Copernicus, elect to continue the
prosecution of such patent application (or maintenance of such patent) at Wize’s
expense (except that such expenses may be credited and offset against any amount
payable to Copernicus hereunder), it being agreed that (i) Copernicus shall
retain all ownership rights to any patents that may issue or that are included
in the Licensed Patents, (ii) Copernicus shall promptly provide Wize with all
pertinent files, correspondence, records, information and other documents
relating thereto in its control, and take all other actions reasonably necessary
to transfer to Wize the authority to prosecute, maintain and file for such
Patent (including its progeny), in the name of Copernicus, in the applicable
country(ies).

9.2.            Control Over Patent Matters Specific to the Field. Copernicus
shall also be solely responsible for, and undertakes to use Commercially
Reasonable Efforts to pursue, the filing, prosecution and maintenance activities
with respect to all Licensed Patents Specific to the Field. If Copernicus does
not do so, then, without derogating from Copernicus’ other obligations
hereunder, Wize shall have the right to, but not be obliged to, assume in the
name of Copernicus the filing, prosecution and maintenance activities with
respect to all Licensed Patents Specific to the Field and the provisions of
Section 9.1 shall apply, mutatis mutandis (it being agreed that Wize’s expenses
may be credited and offset against any amount payable to Copernicus hereunder).

9.3.            Patent Term Extensions. If any patent term extensions are
available with respect to any Licensed Patent Specific to the Field, then Wize
shall be entitled in its sole discretion to decide whether to apply for such
extension with respect to Licensed Products for the Field. Copernicus shall
fully cooperate with Wize to seek any such extensions that Wize elects to
pursue.



16 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



10.          ROYALTY REPORTS AND ACCOUNTING.

10.1.         Royalty Reports; Records. During the term of this Agreement, but
only after commercial introduction of the first Product, Wize shall furnish or
cause to be furnished to Copernicus on a quarterly basis a written report or
reports (the “Royalty Report”) covering Wize’s fiscal quarters within [***] days
after the end of each quarter (currently ending on or about the last day of
March, June, September and December; each such fiscal quarter being sometimes
referred to herein as a “royalty period”) showing:

(a)               the Net Sales of all Products for each country during the
royalty period;

(b)               the royalties, payable in Dollars, which shall have accrued
hereunder in respect to such Net Sales;

(c)               the deducted amounts used to calculate Net Sales;

(d)               the Non-Royalty Sublicense Revenues and the sublicense fees,
if any, payable in Dollars, which shall have accrued hereunder in respect to
such Non-Royalty Sublicense Revenues; and

(e)               the exchange rates used in determining the amount of Dollars.

With respect to sales of Products invoiced in Dollars, the Net Sales and royalty
payable shall be expressed in Dollars. With respect to sales of Products
invoiced in a currency other than Dollars, the Net Sales and royalty payable
shall be expressed in the domestic currency of the country where such sale was
made together with the Dollar equivalent of the royalty payable, calculated
using the average of the exchange rate published by the Wall Street Journal for
the country in question for the last business day in each week (i.e., Friday)
during the fiscal quarter for which a report is required.

Wize, and its Affiliates and Sublicensees, shall keep contemporaneous, legible,
verifiable and accurate records in reasonable detail to enable the amounts
payable under this Agreement to be audited in accordance with Section 10.3
below.

10.2.         Payment Due Dates. Royalties shown to have accrued by each Royalty
Report provided for under Section 10.1 of this Agreement shall be due and
payable on the date such Royalty Report is due. Payment of royalties in whole or
in part may be made in advance of such due date. All royalty and other payments
due to Copernicus hereunder, shall be made in Dollars and delivered to the
single account specified by Copernicus from time to time. If any payment due
hereunder is not made when due, the payment shall accrue interest beginning on
the [***] day following the due date thereof, calculated at the annual rate of
[***] percent ([***]%) over the prime interest rate quoted by the Wall Street
Journal on the date such payment is due, the interest being compounded on the
last day of each calendar quarter; provided, however, that in no event shall
such annual interest rate exceed the maximum legal interest rate for
corporations. Each such payment when made shall be accompanied by all interest
so accrued. Such interest and the payment and acceptance thereof shall not
negate or waive the right of Copernicus to seek any other remedy, legal or
equitable, to which it may be entitled because of the delinquency of any
payment.



17 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



10.3.        Right to Audit.

10.3.1.  Wize shall keep accurate records of account on behalf of itself and its
Affiliates, for the purposes of compliance with its obligations hereunder, and
shall maintain them for at least five (5) years from the date of their creation.
Upon the written request of Copernicus, at Copernicus’ expense and not more than
once in each Wize fiscal year, Wize and its Affiliates shall permit an
independent public accountant or auditor or other representative of Copernicus
(the “Auditor”), selected by Copernicus but not regularly employed by Copernicus
and reasonably acceptable to Wize, to have access at reasonable times mutually
agreed by Copernicus and Wize to those records of Wize and its Affiliates as may
be reasonably necessary to verify the accuracy of the Royalty Reports furnished
by Wize hereunder in respect of any royalty period ending not more than one year
prior to the date of such request. The Auditor shall be required to execute a
confidentiality agreement in form and substance reasonably satisfactory to Wize
prior to commencing any such audit. Copernicus acknowledges that the Auditor
shall conduct its audit in such a manner so as to not unreasonably interfere
with Wize’s or its Affiliates’ business.

10.3.2.  Wize shall include in each sublicense granted by it pursuant to this
Agreement a provision requiring the Sublicensee to keep and maintain records of
sales of Product made pursuant to such sublicense, and to grant access to such
records by Wize’s independent accountant subject to substantially similar terms
and conditions as stated in this Section 10.3. Upon receipt of any written
request by Copernicus, at Copernicus’ expense, Wize shall cause an independent
auditor selected by Wize but reasonably satisfactory to Copernicus to exercise
such audit rights with respect to any Sublicensees and to cause such auditor to
provide a written report to Copernicus describing the results of such audit;
provided, however, that Copernicus shall have no right to request an audit of
any Sublicensee in any calendar year in which Wize has already audited such
Sublicensee for the same royalty period which Copernicus desires to audit,
provided that such audit is conducted by such an independent auditor and that
the report is sufficient to provide Copernicus with substantially similar
information as the information required under Section 6.3(a) to verify the
accuracy of the Royalty Reports. In the event that Wize does not promptly
perform an audit which has been properly requested by Copernicus, Copernicus
shall have the right, at its expense, to conduct the audit.

10.3.3.  In the event that the amount of any underpayment of royalties is in
excess of five percent (5%) of the total royalties due to Copernicus with
respect to the period covered by the report, Wize shall be responsible for the
reasonable expenses of the audit in which the underpayment was discovered. Any
overpayment of royalties shall be fully creditable against future royalties
payable in subsequent royalty periods. In the event there is no further
obligation to pay royalties hereunder, Copernicus shall pay Wize the portion of
such overpayment not credited within thirty (30) days after such obligation
ceased, less any payment due Copernicus hereunder.





18 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



10.3.4.  Upon the expiration of twelve (12) months following the end of any Wize
fiscal year, the calculation of royalties payable with respect to such year
shall be binding and conclusive upon Copernicus and Wize, and except for fraud
or intentional misrepresentation, Copernicus, Wize and its Affiliates shall be
released from any liability or accountability with respect to royalties for such
fiscal year.

10.3.5.  If the Auditor’s report shows any underpayment of royalties, Wize shall
remit, or shall cause its Affiliates or Sublicensees to remit, to Copernicus the
amount of such underpayment within thirty (30) days after Copernicus’ receipt of
the Auditor’s report.

11.          INDEMNIFICATION.

11.1.         Indemnification by Copernicus. Copernicus shall indemnify, defend,
and hold harmless Wize and its Affiliates, and each of Wize's and its
Affiliates' respective officers, directors, employees, agents, successors, and
assigns (each, a "Wize Indemnitee") against any and all losses, damages,
liabilities, judgments, fines, amounts paid in settlement, expenses and costs of
defense (including without limitation reasonable attorneys’ fees and witness
fees) (collectively, “Losses”) arising out of or resulting from any demand,
claim, suit, action, or proceeding (each an "Action") initiated by a Third Party
(each a “Third-Party Claim”) against any Wize Indemnitees(s) to the extent that
such Third-Party Claim relates to, arises out of, or results from (i)
Copernicus' breach or alleged breach of any representation, warranty, covenant,
or obligation under this Agreement; (ii) the gross negligence or willful
misconduct of any Copernicus Indemnitee (defined below); (iii) the distribution,
research, development, manufacture, storage, handling, use, sale, offer for sale
or importation of any products outside the Field by or for Copernicus or its
Affiliates, licensees, distributors or anyone under contract with any of them;
or (iv) any infringement Claim brought by a Third Party alleging that the
manufacture, use or sale of a Licensed Product (or component thereof) or the
Copernicus Intellectual Property Rights infringes the patent rights or other
intellectual property rights of the Third Party.

11.2.         Indemnification by Wize. Wize shall indemnify, defend, and hold
harmless Copernicus and its Affiliates, and each of Copernicus' and its
Affiliates' respective officers, directors, employees, agents, successors, and
assigns (each, a "Copernicus Indemnitee") against any and all Losses arising out
of or resulting from any Third-Party Claim against any Copernicus Indemnitees(s)
to the extent that such Third-Party Claim relates to, arises out of, or results
from (i) Wize's breach or alleged breach of any representation, warranty,
covenant, or obligation under this Agreement; (ii) the gross negligence or
willful misconduct of any Wize Indemnitee (defined below); (iii) the
distribution, research, development, manufacture, storage, handling, use, sale,
offer for sale or importation of any products in the Field by or for Wize or its
Affiliates, licensees, distributors or anyone under contract with any of them;
provided that such indemnity shall not apply to the extent Copernicus has an
indemnification obligation pursuant to Section 11.1 for such Loss.

11.3.         Indemnification Procedure. A Party whose Wize Indemnitee or
Copernicus Indemnitee is entitled to be indemnified pursuant to this Section 11
(each, an “Indemnitee”) shall promptly notify the other Party (the “Indemnifying
Party”) in writing of any Third Party Claim and cooperate with the Indemnifying
Party at such Indemnifying Party's sole cost and expense in defending against
such Third Party Claim. The Indemnifying Party shall promptly take control of
the defense and investigation of the Third Party Claim and shall employ counsel
reasonably acceptable to Indemnitee to handle and defend the same, at the
Indemnifying Party's sole cost and expense. The Indemnifying Party shall not
settle any Third Party Clsim for anything other than money damages without the
Indemnitee's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. The Indemnitee's failure to perform any
obligations under this section shall not relieve the Indemnifying Party of its
obligation under this section except to the extent the Indemnifying Party can
demonstrate that it has been materially prejudiced as a result of the failure.
The Indemnitee may participate in and observe the proceedings at its own cost
and expense with counsel of its own choosing. If the Parties cannot agree as to
the application of Sections 11.1 and 11.2 to any Loss or Third-Party Claim, the
Parties may conduct separate defenses of such Third-Party Claim. In such case,
each Party further reserves the right to claim indemnity from the other in
accordance with Sections 11.1 and 11.2 upon resolution of such underlying
Third-Party Claim.



19 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



12.          TERM; TERMINATION.

12.1.        Term. Unless terminated sooner pursuant to the provisions below,
this Agreement shall become effective as of the Agreement Date and shall
continue in full force and effect, on a country-by-country basis, until the
later of (i) 12 years after first marketing approval is granted in the
applicable jurisdiction with respect to the Licensed Product and (ii) the date
on which the Licensed Patent in such jurisdiction expires (the “Term”).

12.2.        Termination Rights. This Agreement may be terminated upon the
occurrence of any of the following:

12.2.1.  by either party if a court having jurisdiction shall enter a decree or
order for relief in respect of the other party in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) for that other party or for any substantial
part of that party’s property, or order the winding up or liquidation of its
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) consecutive business days; or

12.2.2.  by either party if the other party shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in any
involuntary case under any such law, or consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or similar official) for any substantial part of that other party’s property,
or make any general assignment for the benefit of creditors, or shall take any
action in furtherance of any of the foregoing; or

12.2.3.  by either party upon or after the material breach of any provision of
this Agreement by the other party if such material breach is not cured within
[***]days after written notice thereof to the party in default; or



20 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



12.2.4.  the mutual agreement of the parties to terminate the Agreement; or

12.2.5.  by either party, at any time prior to the Closing Date, in the event
that the Closing shall not have occurred on or before the date that is ninety
(90) days after the Agreement Date (such date referred to herein as the “Outside
Date”); provided, however, that the right to terminate this Agreement pursuant
to this ‎‎Section 12.2.5 shall not be available to any party hereto whose
failure to perform fully its obligations under this Agreement has materially
contributed to or caused the failure of the Closing to occur on or before such
date and such action or failure to act constitutes a breach of this Agreement;
or

12.2.6.  by Copernicus, at any time following the date that is 180 days
following the Closing Date and until 60 days thereafter, if Wize shall have not
completed, at any time between the Agreement Date and 180 days following the
Closing, (i) one or more financings resulting in aggregate gross proceeds to
Wize of at least [***] million or (ii) any other strategic transaction that
results in Wize having immediate access to at least [***] in cash (the “$[***]
Financing”); provided, however, that the right to terminate this Agreement
pursuant to this ‎‎Section 12.2.6 shall not be available to Copernicus if
Copernicus’s failure to perform its obligations under this Agreement has
materially contributed to or caused the failure of Wize to timely consummate
such $[***]Financing; or

12.2.7.  by Wize, for any reason, upon [***] days prior written notice to
Copernicus; provided that, as a condition for such termination, Wize shall
simultaneously pay any payments accruing hereunder prior to such termination.

12.3.        Rights Upon Termination or Expiration. Upon expiration or
termination of this Agreement, the rights and obligations of the parties shall
cease, except as set forth below.

12.3.1.  Upon expiration or termination for any reason, the obligations of
confidentiality and use of Confidential Information under Section [7.6] shall
survive for the period provided therein, and Sections 11, 12, 13 and 14, and any
other section that by its terms is intended to survive termination or
expiration, shall survive the termination of this Agreement.

12.3.2.  Expiration or termination of this Agreement shall not relieve the
parties of any other obligation accruing prior to such termination.

12.3.3.  All rights licensed to Wize pursuant to this Agreement shall
immediately cease; provided, however, that Wize, its Affiliates, and
Sublicensees shall be permitted to sell or dispose of any finished goods
inventory or work-in-process inventory of any Product as of the date of
termination, subject to the compliance with the terms of this Agreement,
including any payment of royalties or other payments that would be due on
account of the Net Sales of such finished or work-in-process inventory but for
such termination.



21 

 

 

[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



13.          DISPUTE RESOLUTION.

13.1.        Arbitration. All controversies or claims arising out of or relating
to this Agreement or the subject matter hereof (“Claims”) shall be resolved by
binding arbitration pursuant to the commercial arbitration rules of the American
Arbitration Association (“AAA”); provided, however, that a party may seek
injunctive relief to prevent a violation of the provisions of this Agreement.

13.2.        Procedures. Arbitration shall be held before a single arbitrator
selected in accordance with the procedures of the AAA. The parties shall use
reasonable efforts to select the arbitrator within thirty (30) calendar days
after submission for arbitration. The arbitrator shall have general familiarity
with the business in which the parties are engaged, shall have general
familiarity with agreements of the general kind as this Agreement, and shall not
be Affiliates of either Party. In the event of the failure of the parties to
agree as to the identity of the arbitrator within said 30 days, the arbitrator
shall be appointed by the AAA within fifteen (15) business days thereafter. The
arbitration tribunal shall conduct the arbitration in New York, NY, and apply
such procedural rules as the arbitrators determine are necessary or appropriate
in the circumstances and shall specify the same at the commencement of the
arbitration and the substantive law set forth in Agreement.

13.3.        Decision of the Arbitrator. The decision of the arbitrator shall be
final and binding upon all parties, and not subject to any appeal, to the
fullest extent permitted by applicable law, and shall deal with the question of
costs of arbitration and all matters related thereto. The arbitrator may in his
or her discretion award costs, including legal fees, to the prevailing party.
Decisions of the arbitrator shall be in writing, and shall set forth the reasons
therefor and, to the extent applicable, the manner in which the amount of the
award was calculated.

13.4.        Judgment. Judgment upon the award rendered by the arbitration may
be entered in any court having jurisdiction, or application may be made to such
court for a judicial recognition of the award or any order of enforcement
thereof. Any monetary award arising from the arbitration proceedings shall
include interest from the date of any damages incurred for breach or other
violation of this Agreement and from the date of the award, until paid in full,
at a rate to be fixed by the arbitrator. Any costs, fees, including, without
limitation, attorneys’ fees, or taxes incident to enforcing an arbitral decision
rendered in accordance with this Section shall be charged against the
non-prevailing party.



22 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



14.           MISCELLANEOUS.

14.1.        Expenses. Each Party will be responsible for its own fees and
expenses in connection with the negotiation and execution of this Agreement
(including any broker or finder fees pertaining to the proposed transaction).

14.2.        Governing Law; Venue. This Agreement and any disputes arising out
of or relating to this Agreement, shall be governed by the laws of the State of
New York (excluding its choice of law rules). Without derogating from Section
13, the parties consent to the exclusive personal jurisdiction of all courts
sitting within New York, NY, for resolving all disputes arising out of or in
connection with this Agreement. Each Party hereby waives any and all defenses it
may have to the jurisdiction and venue of such courts, including a defense that
such a court may not assert personal jurisdiction over such Party, or of forum
non conveniens.

14.3.        Severability. Both parties hereby expressly acknowledge and agree
that it is the intention of neither party to violate any public policy,
statutory or common law, rules, regulations, treaty or decision of any
government agency or executive body thereof of any country or community or
association of countries and specifically agree that if any word, sentence,
paragraph, clause or combination thereof in this Agreement is found by a court
or executive body with judicial powers having jurisdiction over this Agreement
or any of the parties hereto in a final unappealed order, to be in violation of
any such provisions in any country or community or association of countries,
then in such event such words, sentences, paragraphs, clauses or combination
shall be inoperative in such country or community or association of countries
and the remainder of this Agreement shall remain binding upon the parties
hereto.

14.4.        Notices. Any notice required or permitted to be given hereunder
shall be in writing and shall be deemed to have been properly given if delivered
in person, or if mailed by registered or certified mail (return receipt
requested) postage prepaid, or by a nationally recognized overnight courier, or
by facsimile (with confirmation of receipt) or email, to the addresses given
below or such other addresses as may be designated in writing by the parties
from time to time during the term of this Agreement. Notices shall be deemed
given (i) upon delivery if delivered in person, (ii) three (3) days after
deposit in the mail if mailed, (iii) one (1) business day after deposit with a
reputable overnight courier service for overnight delivery, (iv) one business
day after transmission by telecopier with confirmation of receipt, or (v) one
business day after delivery via email.

In the case of Copernicus:

 

Copernicus Therapeutics, Inc.

11000 Cedar Ave., Suite 145

Cleveland, OH 44106

Email: rmoen@cgsys.com

 



23 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



 

with a required copy (which shall not constitute notice) to:

 

C. Kevin Kelso, Esq.

Weintraub Tobin

400 Capitol Mall, 11th Floor

Sacramento, CA 95814

Fax: (916) 446-1611

 

In the case of Wize:

 

Wize Pharma, Inc.

5b Hanagar Street

Hod Hasharon 4527708

Israel

Email: noam@wizepharma.com and or@wizepharma.com

 

with a required copy (which shall not constitute notice) to:

 

Goldfarb Seligman & Co.

Address: Ampa Tower, 98 Yigal Alon Street, Tel Aviv 67891, Israel

Attention: Ido Zemach, Adv.

Fax: +972-3-608-9909

Email: ido.zemach@goldfarb.com

 

14.5.        Amendment. The parties hereto may amend, modify or alter any of the
provisions of this Agreement, but only by a written instrument duly executed by
both parties hereto.

14.6.        Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof, and all express or
implied agreements and understandings, either oral or written, heretofore made
are expressly merged in and made a part of this Agreement.

14.7.        Waiver. The failure of a party to enforce at any time for any
period any of the provisions hereof shall not be construed as a waiver of such
provisions or of the rights of such party thereafter to enforce each such
provisions.

14.8.        No Implied Licenses. Except as expressly and specifically provided
under this Agreement, the parties agree that neither party is granted any
implied rights to or under any of the other party’s current or future patents,
trade secrets, copyrights, moral rights, trade or service marks, trade dress, or
any other intellectual property rights.

14.9.        Injunctions. The parties agree that any breach or threatened breach
by one party of the confidentiality provisions contained in this Agreement will
cause substantial harm to the other party that cannot be remedied by monetary
damages, and therefore each party agrees that either party shall be have the
right to obtain equitable remedies, without bond, including injunctions and
repossession of Confidential Information, to abate actual or threatened breaches
of the confidentiality provisions of this Agreement.



24 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



14.10.      Independent Contractors. The parties agree that the relationship of
Copernicus and Wize established by this Agreement is that of independent
licensee and licensor. Furthermore, the parties agree that this Agreement does
not, is not intended to, and shall not be construed to, establish a partnership
or joint venture, and nor shall this Agreement create or establish an
employment, agency or any other relationship. Except as may be specifically
provided herein, neither party shall have any right, power or authority, nor
shall they represent themselves as having any authority to assume, create or
incur any expense, liability or obligation, express or implied, on behalf of the
other party, or otherwise act as an agent for the other party for any purpose.

14.11.      No Third Party Beneficiaries. Except as expressly provided in
Section 11 (Indemnification), all rights, benefits and remedies under this
Agreement are solely intended for the benefit of Copernicus and Wize, and no
Third Party shall have any rights whatsoever to (i) enforce any obligation
contained in this Agreement, (ii) seek a benefit or remedy for any breach of
this Agreement, or (iii) take any other action relating to this Agreement under
any legal theory, including but not limited to, actions in contract, tort
(including but not limited to negligence, gross negligence and strict
liability), or as a defense, setoff or counterclaim to any action or claim
brought or made by the parties.

14.12.      Expenses. Each party shall bear its own costs and expenses related
to this Agreement and the transactions contemplated hereunder.

14.13.      Assignment. Neither party shall have the right or power to assign
any rights or obligations under this Agreement without the consent of the other
party, except that (i) either party may assign this Agreement (as a whole) to
one or more of its Affiliates provided that such assignee delivers to the other
party a written assumption agreement with such other party agreeing to assume
and perform all obligations under this Agreement and that the assigning party
remains responsible and liable for such party’s representations, warranties and
covenants in this Agreement; (ii) Wize may sublicense its rights in accordance
with this Agreement; and (iii) either party may assign this Agreement (as a
whole) in connection with a Chane of Control to the surviving or acquiring
entity of such Party if: (a) assignor is not then in material breach of this
Agreement; (b) such Party provides written notice of the assignment prior to the
effective date of the assignment; and (c) receives from the assignee, in
writing, an agreement to be bound by the terms of this Agreement. This Agreement
shall be binding upon and inure to the benefit of the successors and explicitly
permitted assigns of the parties. Any assignment of this Agreement not made in
accordance with this Agreement is prohibited hereunder and shall be null and
void.

 

14.14.      Bankruptcy; Intellectual Property. All rights and licenses granted
under or pursuant to this Agreement by a bankrupt party to the other party are,
and shall be deemed to be, for purposes of Section 365(n) of the Bankruptcy Code
and any similar law or regulation in any other country, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code. The parties agree that all intellectual property rights licensed
hereunder, including without limitation any Licensed Patent in any country
covered by the license grants under this Agreement, are part of the
“intellectual property” as defined under Section 101(35A) of the Bankruptcy Code
subject to the protections afforded the non-terminating party under Section
365(n) of the Bankruptcy Code, and any similar law or regulation in any other
country. Wize shall be entitled to all similar protections as licensee under
bankruptcy laws of other countries.

 



25 

 

 

[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.



 

14.15.      Construction. Unless otherwise indicated, all references herein to
Articles, Sections, Annexes, Exhibits or Schedules, shall be deemed to refer to
Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement, as
applicable. Unless otherwise indicated, the words “include,” “includes” and
“including,” when used herein, shall be deemed in each case to be followed by
the words “without limitation.” Each party acknowledges that it has participated
in the drafting of this Agreement and, therefore, any applicable rule of
construction to the effect that ambiguities are to be resolved against the
drafting party will not be applied in connection with the construction or
interpretation of this Agreement.

 

14.16.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document. Facsimile or electronic
signatures shall be as effective as originals.

 

[Remainder of this page intentionally left blank]



26 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 

IN WITNESS WHEREOF, the parties have executed this Exclusive License Agreement
as of the date first written above.

WIZE PHARMA, INC.       By: /s/ Noam Danenberg   Name/Title: Chief Executive
Officer           COPERNICUS THERAPEUTICS, INC.       By: /s/ Robert C. Moen  
Name: Robert C. Moen   Title: President & CEO   Date: September 4, 2019  

 





27 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 



EXHIBIT A

LICENSED PATENTS

EXHIBIT C

[***]

 



28 

 





[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 



General

·Development Plan (Gant & Timeline): See Exhibit F to the Agreement. For the
sake of clarity, the development services shall include the manufacturing and
supply of Products as part of the development plan, for preclinical and clinical
trials and studies.

·Development Fees: In consideration for the development services, Wize shall pay
Copernicus (i) the cash fees described in Exhibit F to the Agreement (which,
notwithstanding anything to the contrary hereunder, shall not exceed the Maximum
Development Fee (as defined in Exhibit F)) and (ii) the development milestone
payments described below. For the sake of clarity, the development services and
the fees paid therefor include any payments to third parties that Copernicus may
make in connection with activities relating to the development plan for the
Products.

·Committee: The parties shall form a Development Steering Committee which shall
consist of three members – one representative from each party and a third member
who shall be selected by Wize out of a list of five (5) candidates (each of whom
must be a neutral industry expert) proposed by Copernicus.





   °

The Committee’s purpose shall be to monitor the Development Plan, including (i)
discuss and review the progress thereof, (ii) set targets or goals (within the
framework of the Development Plan) for the development work for each of the
development fees/payments set forth in Exhibit F, and (iii) confirm that such
targets or goals are achieved before the next payment is due (provided, however,
that the Committee shall not have any authority to change the Fixed Development
Fee (as defined in Exhibit F)).

   °

The Committee shall meet when it deems necessary and, in any event, at least
once a month.

   °

Any payments to advisors to the Committee are included within the development
fees.

   °

All the decisions of the Committee shall be made by a simple majority and each
member of the Committee shall have one vote.

     







·Orphan Drug Designation: Copernicus intends to seek Orphan Drug designation for
one or more Licensed Products, if appropriate.





·Termination: The Development Agreement shall include customary termination
provisions, including (i) termination by Wize upon a mutually agreed upon
advance prior written notice period and, in relation thereto, provisions for
payment by Wize for amounts that Copernicus cannot recover for Long-Term
Commitments (i.e., agreements entered into by Copernicus with third parties with
respect to the development services, which agreements (i) have been reviewed by,
and consulted with, the Committee and (ii) are not terminable without penalty
within [***] days), (ii) termination by Wize upon written notice (without the
need to pay a termination fee), as described on Exhibit F, following completion
of (A) Development Phase 1 (but before commencement of Development Phase 2 (as
defined in Exhibit F)) or (B) Development Phase 2 (as defined in Exhibit F),
(iii) failure to meet the $[***]Financing within 180 days following the Closing,
and (iv) if the License Agreement is validly terminated.





·Change of Control – Copernicus shall not effect a Change of Control without
Wize’s prior written approval unless, as part of such Change of Control,
Copernicus ensures that Robert C. Moen continues, whether as an employee or
consultant to Copernicus, to be actively involved and supervise the development
services on behalf of Copernicus.





Development Milestone Payments

* The number of Wize shares set forth below are subject to adjustment in case of
stock split, reverse stock split or similar reclassification. This includes a
merger or consolidation or redomiciling Wize that does not involve a Change of
Control of Wize (in which case, the number of Wize common stock to be issued
shall be converted into a number of shares of the other party to the transaction
in the same exchange ratio that a Wize shareholder shall have received in such
transaction).

 



 



29 

 





[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 



In addition to the Development Fees, Copernicus shall be entitled to issuance of
up to, in the aggregate, [***] shares of Wize common stock (such shares, the
“Contingent Shares” and the maximum number thereof, the “Maximum Contingent
Shares”) subject to the timely attainment of the following milestones:

·Milestone 1: Wize shall issue [***] shares of its common stock to Copernicus
within 30 days after the closing of the $[***] Financing.

·Milestone 2: Wize shall issue [***] shares of its common stock to Copernicus
within 30 days after satisfaction of the following milestone: filing of the
first application for an Investigational New Drug (IND) in the United States
utilizing the Technology within the timeframe set forth in the Development Plan
(Exhibit F). Subject to Copernicus’s timely satisfaction of the applicable
milestones set forth in the Develoment Agreement, Wize agrees to make such a
filing by no later than twenty-four (24) months after the date of completion of
the $[***] Financing.

·Milestone 3: Wize shall issue [***] shares of its common stock to Copernicus
within 30 days after satisfaction of the following milestone: enrollment of
first patient in a Phase 1/2 study within the timeframe set forth in the
Development Agreement. Subject to Copernicus’s timely satisfaction of the
applicable milestones set forth in the Develoment Agreement, Wize agrees to
commence such enrollment by no later than One Hundred Twenty (120) days after
approval of the IND.

·Milestone 4: Wize shall issue [***] shares of its common stock to Copernicus
within 30 days after satisfaction of the following milestone: enrollment of
first patient in a Phase 3 study within the timeframe set forth in the
Development Agreement. Subject to Copernicus’ timely satisfaction of the
applicable milestones set forth in the Development Agreement, and assuming
“successful completion” (i.e., statistical significant improvement according to
the primary endpoint of the protocol) of the Phase 1/2 study, Wize agrees to
commence such Phase 3 or similar study and enrollment by no later than 180 days
after completion of Phase 1/2 study provided adequate financing is available.

·Milestone 5: Wize shall issue [***] shares of its common stock to Copernicus
within 30 days after satisfaction of the following milestone: enrollment of last
patient in a Phase 3 study within 30 months after approval by FDA of Phase 3
trial design.

·Milestone 6: Wize shall issue [***] shares of its common stock to Copernicus
within 30 days after satisfaction of the following milestone: Biologic License
Application or equivalent approval within the timeframe set forth in the
Development Agreement. BLS application shall occur within nine months of
completion of the Phase 3 clinical trial, assuming timely payment by Wize of
amounts pursuant to the development plan.

Delays: Other than for Milestone 1, failure to timely achieve a milestone in
accordance with the timetable set forth for each milestone in the Develoment
Agreement shall mean that such milestone payment shall (i) stay the same and not
be reduced if the delay is of up to [***] days; (ii) be reduced by [***]% if
delayed by more than [***] days but less than [***] days; (iii) be reduced by
[***]% if delayed by more than [***] days but less than [***] days; (iv) be
reduced by [***]% if delayed by more than [***] days but less than [***] days;
(v) be reduced by [***]% if delayed by more than [***] days but less than [***];
and (vi) thereafter, be canceled.



 



30 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 



By way of example of the foregoing only, if Copernicus attains Milestone 6
(Biologic License Application or equivalent approval) (i) before, at, or not
more than 30 days after the timing set therefor in the Development Plan, then
Copernicus shall be entitled to [***] shares of Wize common stock, (ii) 45 days
after the timing set therefor in the Development Plan, then Copernicus shall be
entitled to [***] shares of Wize common stock, (iii) 75 days after the timing
set therefor in the Development Plan, then Copernicus shall be entitled to [***]
shares of Wize common stock, or (iv) 120 days after the timing set therefor in
the Development Plan, then Copernicus shall be entitled to [***] shares of Wize
common stock.

 



Wize Change of Control/Going Private: Notwithstanding the foregoing, if at any
time prior to the issuance of the Contingent Shares, Wize consummates a Change
of Control that results in the Wize common stock no longer being traded or
quoted on any stock exchange or automatic quotation system (the “Exit Sale”),
then Copernicus shall be entitled, commencing with the closing of the Exit Sale
(i.e., if the Exit Sale occurs after a specific Milestone has been paid, the
payment described below applies only to the Milestones met thereafter), in lieu
of the aforesaid contingent issuance of Wize common stock (but subject to the
same reduction applicable to delays described above, to cash consideration, as
follows:



  °

Milestone 1: Wize shall pay $[***] in lieu of the Milestone 1 stock payment
described above.

        °

Milestone 2: Cash Payment to Copernicus of $[***] million in lieu of the
Milestone 2 stock payment described above.

        °

Milestone 2: Cash Payment to Copernicus of $[***] million in lieu of the
Milestone 2 stock payment described above.

        °

Milestone 4: Cash Payment to Copernicus of $[***] million in lieu of the
Milestone 4 stock payment described above.

        °

Milestone 5: Cash Payment to Copernicus of $[***] million in lieu of the
Milestone 5 stock payment described above.

        °

Milestone 6: Cash Payment of $[***] million in lieu of the Milestone 6 stock
payment described above.

 



By way of example of the foregoing only, if Wize consummates, following the
attainment of Milestones 1-4 but before Milestones 5 and 6, an Exit Sale, then
Copernicus shall be entitled (i) within 30 days following the timely attainment
of Milestone 5, to a cash payment of $[***] million (in lieu of the issuance of
[***] shares) and (ii) within 30 days following the attainment of Milestone 6,
that was met in a delay of 210 days, to a (reduced) cash payment of $[***]
million (in lieu of the issuance of [***] shares).





 



31 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 



EXHIBIT D

MANUFACTURING PLAN

§Sale price of Products supplied to Wize: Cost plus [__%] for up to the first $[
] million of supply of Products and, thereafter, for each year - cost plus [__%]
for the first $[ ] million of supply of Products in that year and, thereafter,
cost plus [__%].

§Payment terms: [ ]% upon issuance of the Purchase Order; and the balance upon
completion of fulfillment of the Purchase Order.

§Copernicus’ expenditures on manufacturing of the Products shall be subject to
Wize’s approval, which may not be unreasonably withheld.

§Copernicus shall manufacture the Products in accordance with Product
Specifications; GMP (Good Manufacturing Practices); Quality Assurance Systems;
and applicable rules, regulations and international standards, in each case as
shall be described and agreed in the Manufacturing Agreement.

§Delivery and acceptance procedures of the Products as well as any
manufacturer’s warranty shall be as specified in the Manufacturing Agreement.

§The term of the Manufacturing Agreement shall continue for as long as Wize
requires manufacture of the Products, unless earlier terminated for events to be
specified in the Manufacturing Agreement (e.g., material breach).

 

32 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 



EXHIBIT B

Royalty Payments/ Sublicense Fees

Copernicus shall be entitled to receive royalties/sublicensee fees from sales or
sublicenses of each Licensed Product, as follows:

·Royalties: Copernicus shall receive a royalty of [***] percent ([***]%) of Net
Sales of up to $[***] million, and a royalty of [***] percent ([***]%) of Net
Sales that are in excess of $[***] million. The obligation to pay royalties
shall be payable during the Term. The Term shall apply on a country-by-country,
Licensed Product by Licensed Product basis.

·Royalty Stacking: If Wize is required to make any payment to a third party to
obtain a license for commercialization of the Licensed Product, it shall be
entitled to deduct up to fifty percent (50%) of such third party payments made
in a particular calendar year against royalties payable to Copernicus for that
year; provided that, the total royalty payment to Copernicus for any one-year
period shall not be less than (i) [***] percent ([***]%) for as long as Net
Sales are less than $[***] million and (ii) thereafter, [***] percent ([***]%);
and provided, further, that such third party payments shall only be creditable
against royalties payable to Copernicus for the calendar year in which the third
party payment was actually made by Wize.

·Sublicense Fees: Wize shall pay a portion of all Non-Royalty Sublicense
Revenues received by Wize from any permitted Sublicensee to Copernicus in
accordance with the following depending upon when the sublicense is entered
into:

§Prior to filing of IND: [***]%

§Prior to initiation of first in-human clinical trial but after after IND is
filed: [***]%

§After initiation of first in-human clinical trial but before enrollment of last
patient in Phase 1/2 trial: [***]%

§[***]

§After first patient enrolled in Phase 3 trial but before results of Phase 3
trial available: [***]%

§After results of Phase 3 trial available but before regulatory submission:
[***]%

§After regulatory submission but before approval: [***]%

§After regulatory approval or anytime thereafter: [***]%

 

33 

 



[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 





“Non-Royalty Sublicense Revenues” means consideration (net of taxes and other
customary deductions) received from any Third Party sublicensee in consideration
for the sublicense of the Licensed Patents under a sublicense agreement,
including the fair market value of any non-cash consideration, received by Wize;
provided that such payments are actual sublicense payments or amounts paid in
lieu of royalty advances and are not included in Net Sales; and, for the sake of
clarity, excluding (i) purchases of equity or debt of Wize or its Affiliates,
including in connection with the acquisition or merger of, or sale of operations
by, Wize or its Affiliates, (ii) payments specifically committed under the terms
of Wize’s agreement with the permitted sublicensee for the research and
development of Licensed Products, (iii) other payments made by a sublicensee
where Wize is obligated under the terms of the agreement with the permitted
sublicensee to perform services or to provide goods in connection with such
payment, (iv) payments actually received by Wize from Third Parties for costs
related to general and administrative expenses, product and manufacturing
development, co-

development activities, clinical trials, or research and development activities,
(v) payments to be used for the costs of procuring intellectual property rights
from third parties other than the Licensed Patents which may be necessary for
the development of Products, (vi) payment or reimbursement of expenses
associated with the sale or transfer of any PRV or other regulatory rights with
respect to Licensed Products, or (vii) milestone payments associated with the
development or commercialization of Licensed Products by the Sublicensee,
relating to the achievement of a development event for which a milestone payment
is payable as provided herein.

 



·Timing: Wize will make payments to Copernicus quarterly, within [***] days
after the end of each calendar quarter (March 31, June 30, September 30, and
December 31), of royalty payments due to Copernicus hereunder. Payments will be
made via check or wire transfer to an account designated by Copernicus.

·Other: No multiple royalties or payments will be due because any Licensed
Product is covered by more than one Licensed Patent.

 

34 

 











[***] Certain identified information, marked by brackets, has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

 



EXHIBIT F

Workplan Contract and Development Plan

As part of this Agreement, Wize agrees that Copernicus will perform the tasks
needed to begin a development plan for the Licensed Products and that Wize will
pay Copernicus the amounts described below for development work relating to the
Licensed Products. The payments by Wize for work through the completion of a
Phase 1/2 clinical trial will total $[***] million (the “Fixed Development
Fee”), to be paid to Copernicus as follows:

[***]

 

35 

